876 F.2d 895
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Bill Wayne JAMESON, Defendant-Appellant.
No. 89-5216.
United States Court of Appeals, Sixth Circuit.
June 15, 1989.

Before NATHANIEL JONES and RYAN, Circuit Judges, and JOHN W. PECK, Senior Circuit Judge.

ORDER

1
This court entered an order on March 2, 1989, in appeal No. 89-5216 directing the appellant to show cause why his appeal should not be dismissed for lack of jurisdiction because of a late notice of appeal.  Appellant has failed to respond.


2
A review of the record indicates that appellant was convicted on August 5, 1987, and sentenced on November 9, 1987.  The notice of appeal filed February 6, 1989, from the November 9, 1987, judgment and commitment order is over one year late.  Fed.R.App.P. 4(b) and 26(a).


3
This is not the first appeal Jameson has filed in this criminal action.  His appeal from the judgment and commitment order was affirmed on March 14, 1989 (appeal no. 87-6275).  He also filed appeals from orders denying a motion to dismiss the indictment, motion to correct an illegal sentence and motion for reduction of sentence (appeal nos. 89-5033, 89-5420 and 89-5572).


4
The court lacks jurisdiction in appeal no. 89-5216.  The failure of an appellant to timely file a notice of appeal deprives an appellant court of jurisdiction.  Compliance with Fed.R.App.P. 4(b) is a mandatory and jurisdictional prerequisite which this court can neither waive nor extend.    United States v. Hatfield, 815 F.2d 1068, 1073 (6th Cir.1987);  United States v. Willis, 804 F.2d 961, 963 n. 2 (6th Cir.1986);  United States v. Merrifield, 764 F.2d 436 (5th Cir.1985) (per curiam).  Fed.R.App.P. 26(b) specifically provides that this court cannot enlarge the time for filing a notice of appeal.


5
It is ORDERED that appeal no. 89-5216 be and hereby is dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.